IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1245
                              Filed June 24, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KRISTOPHER CHARLES CROOK,
     Defendant-Appellant.

________________________________________________________________

      Appeal from the Iowa District Court for Mahaska County, Randy S.

DeGeest, Judge.



      The defendant appeals from an order denying his motion to correct illegal

sentence. AFFIRMED.



      Julie DeVries of DeVries Law Office, P.L.C., Centerville, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Mary A. Triick,

Assistant Attorneys General, and Charles A. Stream, County Attorney, for

appellee.



      Considered by Vogel, P.J., and Tabor and McDonald, JJ.
                                         2



MCDONALD, J.

      The defendant Kristopher Crook appeals from orders denying his “motion

to correct sentence nunc pro tunc” and motion to reconsider the same.           On

appeal, he contends that his sentence may be the result of a clerical error or may

be illegal and that his plea counsel was constitutionally ineffective for failing to

request a reduction in the mandatory minimum sentence. We affirm the district

court’s orders denying Crook’s motions and preserve his claim of ineffective

assistance of counsel for possible postconviction relief proceedings.

      Following a guilty plea, Crook was convicted of possession of more than

five grams of methamphetamine with the intent to deliver, in violation of Iowa

Code section 124.401(1)(b)(7) (2013).        He was sentenced to a term of

incarceration not to exceed twenty-five years with a mandatory minimum

sentence of one-third of that time. See Iowa Code § 124.413. The district court

advised the defendant of the mandatory minimum sentence at the time of plea

and sentencing, and the defendant acknowledged his desire to plead guilty and

proceed with immediate sentencing. In November 2013, Crook communicated to

the court that he believed the one-third mandatory minimum was six years rather

than eight years and asked for a new order to “get this straitend out.” The district

court denied the motion and denied Crook’s motion to reconsider the same. In

November 2014, Crook filed a “motion to correct sentence nunc pro tunc.” In this

motion, Crook contended the sentencing court failed to reduce the defendant’s

sentence pursuant to Iowa Code section 901.10(2) (providing for discretionary

reduction of minimum sentence in certain conditions for offenses involving
                                          3



amphetamine and methamphetamine). The district court denied Crook’s motion

and Crook’s motion to reconsider the same. It is this later set of orders from

which Crook appeals.

       In the district court, the defendant claimed he was entitled to the

sentencing reduction set forth in Iowa Code section 901.10(2) without identifying

the legal basis for his claim. On appeal, he contends the district court’s failure to

include the sentencing reduction in the written judgment may be a clerical error.

To the extent the motion could be construed to be a motion for order nunc pro

tunc, we review the district court’s ruling for correction of errors at law. See State

v. Johnson, 744 N.W.2d 646, 648 (Iowa 2008). “[N]unc pro tunc orders are

limited to situations where there is an obvious error that needs correction or

where it is necessary to conform the order to the court’s original intent. A court

may not use a nunc pro tunc order for the purpose of correcting judicial thinking,

a judicial conclusion, or a mistake of law.” Id. at 648-49. Crook has not identified

anything in the record demonstrating the judgment and sentence did not

accurately reflect the district court’s intended and pronounced judgment and

sentence. We conclude the district court did not err in denying the motions.

       On appeal, Crook’s counsel contends the sentence may also be illegal.

To the extent Crook’s motion can be construed as a motion to correct illegal

sentence, we review the order for correction of errors at law. See Tindell v.

State, 629 N.W.2d 357, 359 (Iowa 2001). Pursuant to Iowa Rule of Criminal

Procedure 2.24(5), a defendant can challenge an illegal sentence at any time.

Challenges to an illegal sentence include claims that “the punishment meted out
                                          4



was . . . in excess of that prescribed by the relevant statutes, multiple terms were

imposed for the same offense . . . [or] the terms of the sentence itself [were]

legally or constitutionally invalid in any other respect.” State v. Bruegger, 773
N.W.2d 862, 872 (Iowa 2009). On appeal, Crook has not identified the alleged

illegality, and we find none. The sentence imposed was authorized by statute.

       The defendant also contends that his plea counsel provided deficient

representation by failing to request the sentencing reduction authorized by

section 901.10(2).    We conclude Crook’s claim regarding his plea counsel’s

performance cannot be raised in this appeal from his motion to correct sentence

nunc pro tunc. See, e.g., State v. Allbee, No. 13-0321, 2014 WL 1245329, at *2

(Iowa Ct. App. Mar. 26, 2014) (“But Allbee did not raise his claims challenging his

plea in a postconviction proceeding and he offers no authority for his ability to

raise such a claim for the first time on appeal from a motion to correct an illegal

sentence.”). Instead, we preserve the claim for a possible postconviction relief

proceeding under Iowa Code chapter 822.

       The judgment of the district court is affirmed.

       AFFIRMED.